DETAILED ACTION
Claims 1-10 are pending in the application. 


Response to Arguments
2.  	Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record Watanabe et al (US 2006/0023108 A1), fails to teach all the claim limitations recited, specifically, “a wall member that is provided between the sealing resin member and a part of the outer-peripheral portion of the image capturing element, the part excluding a part in which the support member is arranged” (emphasis added). Examiner respectfully disagrees. The claim limitation as currently constructed is broad. The limitation in question merely requires “a wall member” between the resin and an outer peripheral of the image capturing element that excludes a part of the support member. The limitation does not disclose what the wall member is made out of, nor does it describe what is considered the “outer peripheral portion” of the image capturing element, just the position/location of a “wall member” in relation to the image capturing element (emphasis added). As disclosed in the prior office action, fig. 1, spacer 35 is positioned between the sealing resin 26 and outer-peripheral of image capture element 22, and spacer 35 is a separate part from side surface 36A (i.e. support member), see para 0044. Based on this reasoning/rationale, the prior art rejection will remain. It is highly suggested to amend the claim further highlight the inventive concept. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.  	Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2006/0023108 A1).

  	As per claim 1, Watanabe discloses a solid-state image capturing device, (fig. 1, image capturing device 20A), comprising: 
  	an image capturing element that is mounted on a substrate (fig. 1, image capturing element 22 is mounted to substrate 23); 
  	a support member that is arranged in a part of an outer-peripheral portion of the image capturing element (fig. 1, side surface 36A is arranged on the outer peripheral of image capturing element 22), the outer-peripheral portion surrounding a light receiving unit of the image capturing element (fig. 1, light receiving surface 30 is on the inside of side surface 36A);    	
  	a light transmitting member that is supported by the support member (fig. 1, microlens 24 is supported by side surface 36A); 
  	a sealing resin member arranged in a peripheral portion of the image capturing element (fig. 1, sealing resin 26 is arranged at a peripheral portion of image capture element 22); and 
  	a wall member that is provided between the sealing resin member and a part of the outer-peripheral portion of the image capturing element (fig. 1, spacer 35 is positioned between the sealing resin 26 and outer-peripheral of image capture element 22), the part excluding a part in which the support member is arranged (fig. 1, spacer 35 is a separate part from side surface 36A (i.e. support member), see para 0044).

   	As per claim 2, Watanabe further discloses the solid-state image capturing device according to claim 1, wherein the wall member is provided to the light transmitting member (fig. 1, spacer 35 is on the same plane as light receiving surface 30). 

  	As per claim 3, Watanabe further discloses the solid-state image capturing device according to claim 2, wherein a part of the sealing resin member is extended into a gap between the wall member and the substrate (fig. 1, sealing resin 26 is extended into a gap between spacer 35 and substrate 23). 

  	As per claim 4, Watanabe further discloses the solid-state image capturing device according to claim 3, wherein an interval of the gap is less than a thickness of the image capturing element (fig. 1, spacer 35, gap located at spacer filled with sealing resin 26 is less than thickness of image capture element 22). 

  	As per claim 8, Watanabe further discloses the solid-state image capturing device according to claim 1, wherein the wall member includes a photosensitive material (fig. 1, spacer 35, para 0044). 

  	As per claim 9, Watanabe further discloses the solid-state image capturing device according to claim 1, wherein the wall member includes a bonding resin (fig. 1, spacer 35, para 0044).

   	As per claim 10, Watanabe further discloses a manufacturing method of a solid-state image capturing device, comprising: 
  	mounting an image capturing element on a substrate; 
  	forming a support member in a part of an outer-peripheral portion of the image capturing element, the outer-peripheral portion surrounding a light receiving unit of the image capturing element; 
   	causing the support member to support a light transmitting member provided with a wall member that is arranged in a part of an outer-peripheral portion of a principal surface, facing the image capturing element, of the light transmitting member, the part excluding a part supported by the support member; and 
  	sealing a peripheral portion of the image capturing element by using a sealing resin member (claim limitations have been discussed and rejected, see claim 1 above). 


Allowable Subject Matter
4.  	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697